In all those cases in which the government undertakes to provide tribunals for the settlement of disputed facts, and the adjustment of controversies, it is undoubtedly the duty of the government to see to it that such tribunals should be as pure and free from objection as the lot of humanity will permit. It needs little experience in affairs and little knowledge of humanity to make one aware of the great danger which must arise in the administration of justice, if parties should be permitted to conciliate the good-will or awaken the prejudices of the triers by administering in any way to the indulgence of their appetites. Any man who ever was called upon in the course of his business to determine questions in regard to disputed matters, and who has striven with honest purpose to be honest, and to clear his mind from all undue bias and prejudice, must be aware of the extreme difficulty of the undertaking, and must be aware how small matters, cunningly insinuated, lend an almost imperceptible bias to the judgment. It is probable that there are few people who have not, some time or other, witnessed the effect of a very small amount of alcoholic stimulant adroitly administered. Of course the amount of effect produced in this way can never be known or guarded against. While one man may have the power of swallowing an inordinate amount of strong *Page 25 
drink without any perceptible effect, — excepting, perhaps, brightening his intellect and sharpening his perceptions, — a very small amount of the same stimulus may utterly upset the judgment and the reasoning power of another. The only provision for absolute safety must be found in entire abstinence. The rule has long been applied in the case of juries, and our court has held it necessary to enforce the same rule in regard to tribunals appointed by public authority for the settlement of controversies. The cases in our town court, which have been cited by my brother SMITH, amply establish the rule, and the discussions in those cases place it on the most solid basis of good sense and sound reason.
I apprehend, however, that the rule is and ought to be different in a case like the one before us. The parties here chose their own tribunal. They conducted the hearing without the intervention of counsel. I understand from the briefs, that the examination of the disputed lines was one involving very considerable labor, much exposure to inclement weather, and a great deal of that exposure which many people very sincerely believe necessitates the use of ardent spirits. What was taken appears to have been used openly, in the presence of everybody, with the consent if not with the approbation of the parties, and without a suspicion of any undue excitement occasioned by it. I have no doubt that it was done at the time with the full assent of the parties, and that it never was thought of as a matter objectionable until it occurred to the more delicate sense of propriety aroused in the party by dissatisfaction with the report. While, therefore, if this were a tribunal imposed upon the parties by public authority, I should hold that even so slight an indecorum would be a fatal objection to the report, I cannot think it right to interfere with this tribunal, except upon evidence tending to show that the indecorum has occasioned some failure of justice.